Citation Nr: 0522486	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had over 20 years of active military service 
between October 1952 and December 1972.

This matter arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied an increased 
evaluation for bilateral hearing loss, evaluated as 10 
percent disabling.  This appeal also stems from a December 
2002 rating action that denied service connection for PTSD.

In October 2004, the Board remanded the matter to the Appeals 
Management Center (AMC) for the purpose of curing due process 
deficiencies and obtaining additional evidence.  The matter 
was returned to the Board in June 2005 for final appellate 
consideration.

The veteran was afforded a personal hearing in March 2004 
before the undersigned veterans law judge at the local RO.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A RO rating decision was issued in April 2000 that found 
service connection for PTSD was not warranted because the 
evidence of record failed to include competent medical 
evidence showing a current diagnosis of PTSD; the veteran did 
not appeal this decision within one year of being notified.

3.  Evidence received since the April 2000 rating decision is 
either duplicative or cumulative of previously considered 
evidence or it does not raise a reasonable possibility of 
substantiating the claim for service connection for PTSD.

4.  On most recent examination, the veteran has Level II 
hearing loss in the right ear and Level I hearing loss in the 
left ear.


CONCLUSIONS OF LAW

1.  The April 2000 rating action that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 
& 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999 & 2004).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for PTSD, and the claim is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The criteria for an increased disability rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By a letter dated in December 2004, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for an 
increased rating and what evidence was needed to reopen his 
claim for service connection for PTSD, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  The RO further advised him that any information 
that he had not already submitted, which he felt to be 
pertinent to the claims on appeal.  The veteran was informed 
of the type of evidence necessary to grant his claims on 
appeal.  The December 2004 letter fully provided notice of 
all four elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The September 2002 rating decision, December 2002 rating 
decision, April 2003 Statement of the Case, and Supplemental 
Statements of the Case (SSOCs) dated in October 2003 and 
March 2005 collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to reopen his claim for service connection 
and substantiate his claim for an increased rating.  The 
April 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical and personnel records are associated with the 
claims file.  Records from the Little Rock VA Medical Center 
(VAMC) and Shreveport VAMC have been obtained.  At his March 
2004 personal hearing, the veteran testified that medical 
records from a Dr. Orange would support his claim for service 
connection for PTSD.  He said Dr. Orange had diagnosed him as 
having PTSD.  In a letter dated in December 2004, the veteran 
was asked to submit his records from Dr. Orange or complete a 
release to allow VA to obtain those records.  The veteran has 
not responded to this request, and he was apprised of this 
negative development in the March 2005 SSOC.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded VA examinations in September 2002 and March 2005 
for the purpose of determining the nature and severity of his 
hearing loss. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Indeed, the Board notes that the veteran has not claimed that 
VA has failed to comply with the notice or duty to assist 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
present case, the veteran did not receive his VCAA notice 
until December 2004, which was well after the time when his 
claims were initially adjudicated.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 
December 2004 was not given prior to the first adjudication 
of the claims (September and December 2002), the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R.  § 3.159(b), and, after the notice 
was provided, the case was readjudicated and the March 2005 
SSOC was provided to the veteran.



Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-141 (1997).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.   Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that the 
veteran has not submitted new and material evidence.  The 
claim concerning entitlement to service connection for PTSD 
will not be reopened.

Service connection for PTSD was denied in April 2000.  In 
pertinent part, the RO found that the evidence of record 
failed to show that the veteran had been diagnosed as having 
PTSD.  Notice of the decision was mailed to the veteran in 
April 2004.  The veteran did not appeal the decision.  The 
Board notes that a correspondence received from the veteran 
in December 2000 addressed his claim to reopen.  However, he 
did not indicate a desire to appeal the April 2000 decision.  
While special wording is not required, a notice of 
disagreement must be in terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002).  The April 2004 rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 1991 & 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999 & 2004).

The evidence considered at the time of the April 2000 RO 
decision consisted of service medical and personnel records 
and VA outpatient records.  Although records from the 
Texarkana VAMC referred to the veteran having a past medical 
history of PTSD, none of the post-service medical evidence 
contained any findings of current treatment or diagnosis of 
PTSD.  

The evidence received by VA after the April 2000 decision 
includes treatment records from the Shreveport VAMC, Little 
Rock VAMC, H.S. McMahen, M.D., and I. McGee-Reed, M.D., and 
personal statements from the veteran.  The personal 
statements provided by the veteran are essentially 
duplicative of those he previously submitted.  They merely 
continue the veteran's argument that he suffers from PTSD due 
to stressors that occurred during his active service.  
Further, even if the statements were construed as "new," 
the Board notes that lay assertions of medical status do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski.

The records received from Shreveport VAMC and Little Rock 
VAMC document the veteran's treatment for mental health 
problems between August 2000 and February 2005.  Notably, a 
December 2001 psychiatric report shows that the veteran was 
evaluated for complaints of depression.  He was neatly and 
appropriately dressed.  He maintained good eye contact.  His 
affect was full and his mood was calm.  He denied 
hallucinations, delusions, paranoia, and suicidal and 
homicidal ideation.  The assessment was adjustment disorder, 
mixed.  Similar findings were made in subsequent treatment 
reports.  In each instance, the veteran was diagnosed as 
having an adjustment disorder.  A diagnosis of PTSD has not 
been made.  Thus, while "new," these records are immaterial 
because they only document the veteran's post-service 
treatment for an adjustment disorder.  The records do not 
include competent evidence of a current diagnosis of PTSD.

The records from Drs. McGee-Reed and McMahen are immaterial.  
The records document the veteran's treatment for epigastric 
problems.  No pertinent findings are made with regard to his 
mental health.

The evidence received since the April 2000 RO decision is 
therefore cumulative of evidence considered in that decision 
or is plainly immaterial, and does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran has not submitted any competent medical evidence 
(medical opinion) demonstrating a current diagnosis of PTSD.  
The veteran's attempt to reopen his claim for entitlement to 
service connection for PTSD must fail.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2  requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7  provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by puretone 
audiometry tests.  See 38 C.F.R. § 4.85.  "Puretone threshold 
average" is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (2004).

On the authorized VA audiological evaluation conducted in 
September 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
75
80
LEFT
15
20
20
30
70

The veteran's puretone threshold average was 50 decibels in 
his right ear and 35 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.

On the authorized VA audiological evaluation in March 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
75
80
LEFT
20
25
25
40
70

The veteran's puretone threshold average was 56 decibels in 
his right ear and 40 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 92 percent in the left ear.  The 
examiner diagnosed the veteran as having mild to severe high 
frequency hearing loss.  Based on the test results, she 
stated that the veteran could experience difficulty 
understanding speech when in the presence of excessive 
background noise.  However, she added that the veteran's 
hearing acuity was adequate for most listening situations, 
and that it would not be expected to prevent him from 
obtaining and/or maintain employment.

In the present case, the evidence does not show an 
exceptional level of impaired hearing in either September 
2002 or March 2005 examination such that 38 C.F.R. § 4.86 is 
not applicable to the veteran's claim.

Applying the results from the September 2002 VA audiological 
examination to Tables VI yields a Roman numeral value of I 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the criteria to support a 
rating in excess of the currently assigned 10 percent have 
not been demonstrated.  Id.

Applying the results from the March 2005 VA audiological 
examination to Tables VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the veteran's hearing loss, 
while slightly worse than it was in September 2002, still 
fails to support an evaluation higher than the currently 
assigned 10 percent disability rating.  Id.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to an increased disability rating for bilateral 
hearing loss.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
hearing loss.  There is no objective evidence that the 
disability of the veteran's hearing loss, in and of itself, 
has caused marked interference with employment.  Indeed, the 
report of the March 2005 VA examination specifically noted 
that the veteran's hearing acuity was adequate for most 
listening situations, and that it would not be expected to 
prevent him from obtaining and/or maintain employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for PTSD, and the 
claim is not reopened.

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


